




NEW JERSEY RESOURCES CORPORATION


2007 Stock Award and Incentive Plan


Restricted Stock Agreement


This Restricted Stock Agreement (the "Agreement"), which includes the attached
“Terms and Conditions of Restricted Stock” (the “Terms and Conditions”),
confirms the grant on _______, 20__ (the “Grant Date”) by NEW JERSEY RESOURCES
CORPORATION, a New Jersey corporation (the "Company"), to ("Employee"), under
Section 6(d) of the 2007 Stock Award and Incentive Plan (the "Plan"), of
Restricted Stock as follows:


Number granted:        _________ shares of Restricted Stock


Fair Market Value
at Grant Date:
$________ per share



How Restricted Stock Vests:
The Restricted Stock, if not previously forfeited, will vest on the dates and as
to the number of shares in the following table provided Employee remains
employed by the Company or a Subsidiary from the Grant Date through the Stated
Vesting Date:



Stated Vesting Date
Number of Shares That Vest at that Date
 
 


In addition, if not previously forfeited, the Restricted Stock (i) will become
immediately vested in full upon a Change in Control prior to the Stated Vesting
Date, if (A) Employee remains employed by the Company or a Subsidiary from the
Grant Date through the Change in Control and (B) no provision is made for the
continuance, assumption or substitution of the Restricted Stock by the Company
or its successor in connection with the Change in Control and (ii) will become
vested upon the occurrence of certain events relating to Retirement and
Termina-tion of Employment prior to the Stated Vesting Date to the extent
provided in Section 3 of the attached Terms and Conditions. The terms "vest" and
"vesting" mean that the Restricted Stock has become transferable and
non-forfeitable. If Employee has a Termination of Employment prior to a Stated
Vesting Date and shares of Restricted Stock are not otherwise deemed vested by
that date, such Restricted Stock will be immediately forfeited. Forfeited
Restricted Stock ceases to be outstanding and in no event will thereafter result
in any delivery of shares of Stock to Employee.


The Restricted Stock is subject to the terms and conditions of the Plan and this
Agreement, including the attached Terms and Conditions. The number and kind of
shares of Restricted Stock and other terms of the Restricted Stock are subject
to adjustment in accordance with Section 4(b) of the attached Terms and
Conditions and Section 11(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.


Employee acknowledges and agrees that (i) Restricted Stock is nontransferable,
except as provided in Section 2 of the attached Terms and Conditions and Section
11(b) of the Plan, (ii) the Restricted Stock is subject to forfeiture in the
event of Employee's Termination of Employment in certain circumstances prior to
vesting, as specified in Section 3 of the attached Terms and Conditions, and
(iii) sales of the shares of Stock following vesting of the Restricted Stock
will be subject to the Company's policy regulating trading by employees.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.


EMPLOYEE                        NEW JERSEY RESOURCES CORPORATION




_________________________                By:_________________________
[Employee Name]                     [Name]
[Title]




--------------------------------------------------------------------------------



TERMS AND CONDITIONS OF RESTRICTED STOCK


The following Terms and Conditions apply to the Restricted Stock granted to
Employee by NEW JERSEY RESOURCES CORPORATION (the "Company"), and Restricted
Stock resulting from Dividend Equivalents (as defined below), if any, as
specified in the Restricted Stock Agreement (of which these Terms and Conditions
form a part). Certain terms of the Restricted Stock, including the number of
shares granted and vesting date(s), are set forth on the preceding pages, which
is an integral part of this Agreement.


1.    General. The Restricted Stock is granted to Employee under the Company's
2007 Stock Award and Incentive Plan (the "Plan"), a copy of which has been
previously delivered to Employee and/or is available upon request to the Human
Resources Department. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. Employee
agrees to be bound by all of the terms and provisions of the Plan (as presently
in effect or later amended), the rules and regulations under the Plan adopted
from time to time, and the decisions and determinations relating to the Plan and
grants thereunder of the Leadership Development and Compensation Committee of
the Company's Board of Directors (the "Committee") made from time to time.


2.    Nontransferability. Until such time as the Restricted Stock has become
vested in accordance with the terms of this Agreement, Employee may not transfer
Restricted Stock or any rights hereunder to any third party other than by will
or the laws of descent and distribution. This restriction on transfer precludes
any sale, assignment, pledge, or other encumbrance or disposition of the shares
of Restricted Stock (except for forfeitures to the Company).


3.    Termination Provisions. The following provisions will govern the vesting
and forfeiture of the Restricted Stock that is outstanding at the time of
Employee's Termination of Employment (as defined below) (i) by the Company
without Cause (as defined below) or by the Employee for Good Reason (as defined
below), in either case during the CIC Protection Period (as defined below), or
(ii) due to death or Disability (as defined below) or (iii) when Employee is or
becomes eligible to terminate employment due to Retirement (as defined below),
unless otherwise determined by the Committee (subject to Section 8(a) hereof):


(a)    Death, Disability or Retirement. In the event of Employee's Termination
of Employment due to death or Disability, a Pro Rata Portion of the outstanding
Restricted Stock, to the extent not vested previously, will vest immediately. In
the event Employee is or becomes eligible to terminate employment due to
Retirement, a Monthly Pro Rata Portion of the outstanding Restricted Stock will
vest (i) at the time the Employee first becomes eligible to terminate employment
due to Retirement (if after the Grant Date) and (ii) at the end of each calendar
month (after the Grant Date) following the time the Employee is or becomes
eligible to terminate employment due to Retirement and coinciding with or
preceding the Employee’s Termination of Employment. Any portion of the
outstanding Restricted Stock not vested at the date of Termination of Employment
will be forfeited.


(b)    Termination by the Company or by Employee. In the event of Employee’s
Termination of Employment by the Company without Cause within the CIC Protection
Period and other than for Disability, or by Employee for Good Reason within the
CIC Protection Period, a Pro Rata Portion of the outstanding Restricted Stock,
to the extent not previously vested, will vest at the time of Employee’s
Termination of Employment. In the event of Employee's Termination of Employment
(i) by the Company for Cause, (ii) by the Company for any reason other than
Disability prior to or after the CIC Protection Period, (III) by Employee (other
than for Good Reason or upon a Retirement), or (iv) by Employee (other than for
a Retirement) before or after the CIC Protection Period, the portion of the
outstanding Restricted Stock not vested at the date of Termination will be
forfeited.






--------------------------------------------------------------------------------



(c)    Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i)    “Cause” has the same definition as under any employment or similar
agreement between the Company and Employee or, if no such agreement exists or if
such agreement does not contain any such definition, Cause means (i) Employee’s
conviction of a felony or the entering by Employee of a plea of nolo contendere
to a felony charge, (ii) Employee’s gross neglect, willful malfeasance or
willful gross misconduct in connection with his or her employment which has had
a significant adverse effect on the business of the Company and its
subsidiaries, unless Employee reasonably believed in good faith that such act or
non-act was in or not opposed to the best interest of the Company, or (iii)
repeated material violations by Employee of the duties and obligations of
Employee’s position with the Company which have continued after written notice
thereof from the Company, which violations are demonstrably willful and
deliberate on Employee’s part and which result in material damage to the
Company’s business or reputation.


(ii)    “CIC Protection Period” means the two-year period beginning on the date
of a Change in Control and ending on the day before the second annual
anniversary of the date of the Change in Control.


(iii)    "Disability" means Employee has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations of his
employment because of physical, mental or emotional incapacity resulting from
injury, sickness or disease for a period of at least six consecutive months. The
Company and Employee shall agree on the identity of a physician to resolve any
question as to Employee's disability. If the Company and Employee cannot agree
on the physician to make such determination, then the Company and Employee shall
each select a physician and those physicians shall jointly select a third
physician, who shall make the determination. The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.


(iv)    “Good Reason” has the same definition as under any employment or similar
agreement between the Company and Employee; but, if no such agreement exists or
if any such agreement does not contain or reference any such definition, Good
Reason shall not apply to the Employee for purposes of this Agreement.


(v)    “Monthly Pro Rata Portion” means, for each tranche of Restricted Stock
(A) at the time the Employee first becomes eligible to terminate employment due
to Retirement (if after the Grant Date), a fraction the numerator of which is
the number of days that have elapsed from first day of the Company’s fiscal year
which includes the Grant Date to the end of the calendar month coinciding with
or immediately preceding the time the Employee first becomes eligible to
terminate employment due to Retirement (if after the Grant Date) and the
denominator of which is the number of days from the first day of the Company’s
fiscal year which includes the Grant Date to the Stated Vesting Date for that
tranche and (B) after the Employee is or first becomes eligible to terminate
employment due to Retirement, a fraction the numerator of which is the number of
days that have elapsed from the end of the immediately preceding calendar month
with respect to which a Monthly Pro Rata Portion of the Restricted Stock vested
(or, if none, the first day of the Company’s fiscal year which includes the
Grant Date) and the denominator of which is the number of days from the first
day of the Company’s fiscal year which includes the Grant Date to the Stated
Vesting Date for that tranche.




--------------------------------------------------------------------------------





(vi)    "Pro Rata Portion" means, for each tranche of Restricted Stock, a
fraction the numerator of which is the number of days that have elapsed from the
first day of the Company’s fiscal year which includes the Grant Date to the date
of Employee's Termination of Employment and the denominator of which is the
number of days from the first day of the Company’s fiscal year which includes
the Grant Date to the Stated Vesting Date for that tranche. A "tranche" is that
portion of the Restricted Stock that has a unique Stated Vesting Date.


(vii)    “Retirement” means the Employee has attained age 65, or age 55 with 20
or more years of service.


(viii)    “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.


(ix)    "Termination of Employment" and “Termination” means the earliest time at
which Employee is not employed by the Company or a Subsidiary of the Company and
is not serving as a non-employee director of the Company or a Subsidiary of the
Company.


(e)    Termination by the Company for Cause. In the event of Employee’s
Termination of Employment by the Company for Cause, the portion of the
then-outstanding Performance Shares not earned and vested prior to such time
will be forfeited immediately upon notice to Employee that the Company is
terminating the Employee’s employment for Cause.


4.    Dividends and Adjustments.


(a)    Dividends. In the event of dividends or distributions on Stock, the
following terms and conditions shall apply except as provided in Section 4(b)
below:


(i)    In the event of a cash dividend or distribution on Stock or a non-cash
dividend or distribution in the form of property other than Stock payable on
Stock (including shares of a Subsidiary of the Company distributed in a
spin-off), the Company shall immediately convert such dividend or distribution
into Restricted Stock and such additional Restricted Stock will become vested if
and to the same extent as the original Restricted Stock with respect to which
the dividend or distribution was payable becomes vested, and shall be subject to
all other terms and conditions as applied to the original Restricted Stock.


(ii)    In the event of a dividend or distribution in the form of Stock or
split-up of shares, the Stock issued or delivered as such dividend or
distribution or resulting from such split-up will be deemed to be additional
Restricted Stock and will become vested if and to the same extent as the
original Restricted Stock with respect to which the dividend or distribution was
payable becomes vested, and shall be subject to all other terms and conditions
as applied to the original Restricted Stock.


(b)    Adjustments. The number and kind of shares of Restricted Stock, the
number of such shares to be vested and other terms and conditions of Restricted
Stock or otherwise contained in this Agreement shall be appropriately adjusted,
in order to prevent dilution or enlargement of Employee’s rights hereunder, to
reflect any changes in the number of outstanding shares of Stock resulting from
any event referred to in Section 11(c) of the Plan, taking into account any
Restricted Stock or other amounts paid or credited to Employee in connection
with such event under Section 4(a) hereof, in the sole discretion of the
Committee. The Committee may determine how to treat or settle any fractional
share resulting under this Agreement.




--------------------------------------------------------------------------------







5.    Other Terms of Restricted Stock.


(a)    Voting and Other Shareholder Rights. Employee shall be entitled to vote
Restricted Stock on any matter submitted to a vote of holders of Stock, and
shall have all other rights of a shareholder of the Company except as expressly
limited by this Agreement and the Plan.


(b)    Consideration for Grant of Restricted Stock. Employee shall be required
to pay no cash consideration for the grant of the Restricted Stock, but
Employee's performance of services to the Company prior to the vesting of the
Restricted Stock shall be deemed to be consideration for this grant of
Restricted Stock.


(c)    Insider Trading Policy Applicable. Employee acknowledges that sales of
shares resulting from Restricted Stock that has become vested will be subject to
the Company's policies regulating trading by executive officers and employees.


(d)    Certificates Evidencing Restricted Stock. Restricted Stock shall be
evidenced by issuance of one or more certificates in the name of Employee,
bearing an appropriate legend referring to the terms, conditions, and
restrictions applicable hereunder, and shall remain in the physical custody of
the General Counsel of the Company or his designee until such time as such
shares of Restricted Stock have become vested and the restrictions hereunder
have therefore lapsed. In addition, Restricted Stock shall be subject to such
stop-transfer orders and other restrictive measures as the General Counsel of
the Company shall deem advisable under federal or state securities laws, rules
and regulations thereunder, and rules of the New York Stock Exchange, or to
implement the terms, conditions and restrictions hereunder, and the General
Counsel may cause a legend or legends to be placed on any such certificates to
make appropriate reference to the terms, conditions and restrictions hereunder.


(e)     Stock Powers. Employee agrees to execute and deliver to the Company one
or more stock powers, in such form as may be specified by the General Counsel,
authorizing the transfer of the Restricted Stock to the Company, at the Grant
Date or upon request at any time thereafter.


6.    Employee Representations and Warranties and Release. As a condition to any
non-forfeiture of the Restricted Stock that vests upon Termination of Employment
(other than due to death), the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, and (ii) to execute a release from claims against
the Company arising at or before the date of such release, in such form as may
be specified by the Company and let the revocation period expire without having
revoked same, within sixty (60) days after the Termination of Employment.


7.    Miscellaneous.


(a)    Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Restricted Stock, and supersedes any prior agreements or documents with
respect to the Restricted Stock. No amendment or alteration of this Agreement
which may impose any additional obligation upon the Company shall be valid
unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Employee with respect to the
Restricted Stock shall be valid unless expressed in a written instrument
executed by Employee.


(b)    No Promise of Employment. The Restricted Stock and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.




--------------------------------------------------------------------------------





(c)    Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of New Jersey, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d)    Tax Withholding.  The Company may withhold from any payment relating to
the Restricted Stock, including from a vesting or distribution of Stock, or any
payroll or other payment to the Employee, amounts of withholding and other taxes
due or potentially payable in connection with any transaction involving the
Restricted Stock, and to take such other action as the Committee may deem
advisable to enable the Company and Employee to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to the
Restricted Stock. The Company may also withhold or receive shares of Stock or
other property and to make cash payments in respect thereof in satisfaction of
the Employee's withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee, or in satisfaction of other tax
obligations.  Other provisions of the Plan notwithstanding, only the minimum
amount of Stock deliverable in connection with the Restricted Stock necessary to
satisfy statutory withholding requirements will be withheld, unless withholding
of any additional amount of Stock will not result in additional accounting
expense to the Company.  Notwithstanding the foregoing, Employee shall be
responsible to pay in cash, or by delivery of shares of Stock the Employee
previously acquired, for any withholding taxes that may be due upon any Section
83(b) election with respect to the Restricted Stock.


(e)    Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, Corporate Services or the officer designated by the Company as
responsible for the administration of this Agreement, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of the Company.




--------------------------------------------------------------------------------



Sample Section 83(b) Election Form


Election Statement Under Internal Revenue Code Section 83(b)
Taxpayer Name:
 
_____________
Address:
 
_____________________
_____ ___________ _______
Social Security or Taxpayer ID Number:
 
______________
Description of Property:
 
_____ [number] shares of common stock of New Jersey Resources Corporation
Date on which Property Transferred and Taxable Year for which the election is
being made:
 
20__ (Restricted Stock granted on ______, 20__)
Nature of the restriction:
 
Restricted Stock is non-transferable and subject to a risk of forfeiture until
vesting, The Restricted Stock generally vests __% per year on the first __
anniversaries of the grant date based upon continued employment.
Fair market value of stock on date of transfer:
 
$_____
Amount paid to purchase the stock:
 
$- 0 -
I have furnished copies of this statement to persons required by U.S. Treasury
Regulation 1.83-2(d)
________________ Signature of Taxpayer
 
Date _________________
________________ Print or type signature
 
 





--------------------------------------------------------------------------------



This is a sample Election Form which may be used to make a Section 83(b)
election to be taxed on a grant of Restricted Stock at the time of grant rather
than at the time of vesting. You are free to use whatever election form you and
your financial advisor deem appropriate. New Jersey Resources Corporation (the
"Company") makes no recommendation as to whether a person granted Restricted
Stock should make a Section 83(b) election, but issues the following cautionary
statements:
Cautionary Statements:


(1)
If you make a Section 83(b) election and later forfeit the Restricted Stock, you
will not be able to rescind the election, claim a capital loss relating to the
shares, receive a refund of the taxes paid, apply the taxes paid to any other
liability you may have, or otherwise get any benefit whatsoever from your
payment of taxes on the Restricted Stock as a result of the Section 83(b)
election. This is a risk that you will avoid if you do not file a Section 83(b)
election, because absent the election you will be taxed at the time the
Restricted Stock vests (if it is not previously forfeited) based on the fair
market value of the shares at the time of vesting.

(2)
You must have cash available to pay the taxes due as a result of your making a
Section 83(b) election, including withholding taxes. You may not sell any of the
shares of Restricted Stock and you may not direct us to withhold any of the
shares of Restricted Stock to satisfy this obligation.

(3)
In considering whether you might benefit from a Section 83(b) election, you
should consider alternatives that might be of greater benefit. A Section 83(b)
election could be advantageous if the market value of the shares of Restricted
Stock has gone up significantly at the time of vesting. However, if you do not
make a Section 83(b) election but, instead, you use the cash that you would have
paid in taxes to invest in additional shares of Company common stock in the
market, in some cases your total return, net of taxes, would be greater. This
strategy would also avoid the risk described in (1) above.

(4)
Filing a Section 83(b) election represents an increased financial investment in
Company common stock. As an employee and based on your other equity awards and
ownership of Company common stock, your financial well-being may already be
significantly tied to the financial success of the Company. You should consider
whether your savings and financial assets are adequately diversified before
making a Section 83(b) election.



How to File a Section 83(b) Election


(1)
To be valid, the Section 83(b) Election Form must be filed with the Internal
Revenue Service within 30 days after grant of the Restricted Stock.

(2)
To file the Section 83(b) Election, send it to the IRS Office where you file
your income tax return. It is recommended that you send it certified mail,
return receipt requested, so that you have proof of filing.

(3)
You must also send a copy to the Company. Please address the copy to the
attention of Vice President, Human Resources.

(4)
Attach a copy of the 83(b) when you file your income taxes for the year of the
election.



23629543v3


